DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Response to Amendment and Arguments
Applicant amended independent claims 1, 12,  and 19 to further specify:
“wherein the refresh operation comprises reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage devices”.
Applicant argues that Saito does not teach the refresh operation comprises reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage devices.  Examiner agrees.
Regarding Tamura, Applicant argues that Tamura fails to discloses determining that a current charge is sufficient for performing the refresh operation that specifically includes reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage devices.  Instead, Tamura is focused on activating the refresh operation mode based on a threshold rather than sufficiency of the current charge to perform a refresh operation.
Examiner agrees that Tamura does not teach the refresh operation that specifically includes reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage devices.  However, examiner disagrees that Tamura does not focus on activating the refresh operation mode based on the sufficiency of the current charge to perform a refresh operation.  As discussed in Applicant’s Specification, a fully charged automotive batteries typically measure at 12.6 volts or higher and, when it is below 11.8 volts, the battery is considered to be completely discharged (thus car cannot started) [Para. 0027].  In the instant case, Tamura teaches 
[0008] In order to solve the above problem, according to the present invention, the threshold value of whether or not the refresh operation is stopped is changed in accordance with a voltage value obtained by subtracting a voltage drop amount at the time of starting the engine from the current voltage value of the battery power source. In another aspect of the present invention, the threshold value of whether or not the refresh operation is stopped is changed in accordance with both the voltage value obtained by subtracting the voltage drop amount at the time of starting the engine from the current voltage value of the battery power source and the starting frequency of the electronic device. In another aspect of the present invention, a threshold value as to whether or not the refresh operation is stopped is changed within a range of a minimum voltage value or more capable of guaranteeing a refresh operation.

[0019] The control unit 13 compares the voltage value (V P-V H) detected by the voltage detection unit 11 with a threshold value V TH set by the threshold change unit 12, and notifies the controller 80 that the refresh operation of the DRAM 60 is stopped when the detected voltage value (V P-V H) falls below the threshold value V TH.. That is, the refresh operation mode of the controller 80 is released. Conversely, when the detected voltage value (V p-v H) is equal to or higher than the threshold value V th, the controller 80 is set to the refresh operation mode.

[0020] FIG. 2 is a diagram illustrating a state of fluctuation of a battery voltage value at the start of the engine. In FIG. 2, V P 1 and V P 2 are battery voltage values before engine start, and [V P 1 > V P 2 ]. That is, V P 2 indicates a battery voltage value after the consumption of the battery power source 50 is advanced as compared with V P 1. V H1 and V H2 indicate a voltage drop amount at the start of the engine, and have such a property that the voltage drop amount becomes larger as the battery voltage value decreases ([V H1 < V H2)_and V MIN is the minimum voltage value capable of guaranteeing the refresh operation of the DRAM 60. When the value obtained by subtracting the voltage drop amounts V H1 and V H2 from the battery voltage values V P 1 and V P2 becomes lower than the minimum guaranteed voltage value V MIN, it is not possible to guarantee whether the data of the DRAM 60 can be correctly stored even if the refresh operation is performed.

In other words, Tamura teaches, by setting the threshold V TH so as not to fall below the minimum guaranteed voltage value V MIN of a refresh operation, the device able to determine whether the current charge is sufficient for guaranteeing the refresh operation of memory without draining the battery to point that the machine cannot be started.  Therefore, examiner submitted that Tamura teaches determining that the current charge is sufficient for performing a refresh operation of the storage device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. US Pub. No. 2020/0310910 (“Saito”) in view of Tamura Masato JP 2006150997 (“Tamura”) and Parry et al. US Pub. No. 2019/0295666 (“Parry”).
Regarding claim 1, Saito teaches a method comprising:
identifying, via a computing device [vehicle], a status of an associated power supply associated, the status indicating when the computing device was powered down; 
[0041] The control unit (e.g., the first control unit 3 in FIG. 1(A)) in the display device for a vehicle is capable of determining whether the first predetermined time (e.g., two weeks or 360 hours) has elapsed while a switch KEY is off, which is for example an ignition key switch for starting the driving of the vehicle. In the example of FIG. 1(A), the first control unit 3 is electrically connected to the switch KEY, for example, to receive output from the switch KEY, thereby determining whether the switch KEY is in the ON state or the OFF state.

[0042] For example, the first control unit 3 is capable of determining whether the first predetermined time has elapsed after the switch KEY is changed from the ON state to the OFF state.

[0044] Furthermore, while the switch KEY is off, a load on the vehicle, specifically, a load on the display device for a vehicle, more specifically, a load on the control unit (particularly, the second control unit 2) in the display device for a vehicle is low, and the first control unit 3 is capable of determining that a load on the vehicle is low or a load on the vehicle is zero.

[0051] The first control unit 3 is capable of determining whether the first predetermined time (e.g., 2 weeks or 360 hours) has elapsed by referring to the count value of the counter or comparing the count value of the counter with a threshold while the switch KEY for starting the driving of the vehicle is off. When the measured time, which corresponds to the count value of the counter, is shorter than the first predetermined time, that is, when the first predetermined time has not elapsed, the first control unit 3 may reset the count value of the timer to the default value and shift from the operating state to the standby state.

[0057] The second control unit 2 is typically a graphic controller including a GPU (not shown) and a storage unit, and the storage unit may include the NAND flash memory 1 that stores programs causing the GPU to execute predetermined operation and a RAM that is a work area for the GPU. The display device for a vehicle in FIG. 1(A) includes a bus switch 8 so as to electrically connect the second control unit 2 and the NAND flash memory 1 while the switch KEY for starting the driving of the vehicle is on. Conversely, while the switch KEY is off, the second control unit 2 and the NAND flash memory 1 may be electrically disconnected, and the first control unit 3 and the NAND flash memory 1 may be electrically connected.

[0058] Furthermore, the second control unit 2 enables the display 6 to present vehicle information (here, the vehicle information may be for example meter information and the meter information may be transmitted from for example the first control unit 3 to the second control unit 2) by using data stored in the NAND flash memory 1. In other words, power consumption of the second control unit 2 is higher than power consumption of the first control unit 3. Therefore, to reduce power consumption of the entire display device for a vehicle, it is preferable that not the second control unit 2 but the first control unit 3 returns from the standby state to the operating state for example every one hour and not the second control unit 2 but the first control unit 3 transmits a predetermined command to the memory controller of the NAND flash memory 1 while the switch KEY for starting the driving of the vehicle is off.

analyzing, via the computing device, current power data of the power supply, the analyzing of the current power data comprising determining a current charge of the power supply;
[0063] FIG. 1(C) shows another modification of the display device for a vehicle in FIG. 1(A). A vehicle-mounted battery may deteriorate when the switch KEY is not on for a long time.  In the example of FIG. 1(C), a power source unit of the first control unit 3 may be duplicated. Specifically, the display device for a vehicle may include a third power source unit, such as button battery, supercapacitor, or secondary battery. For example, the first control unit 3 may monitor the voltage of the vehicle-mounted battery and, when the vehicle-mounted battery deteriorates, activate the third power source unit so that an error in data in the NAND flash memory 1 is corrected based on the electric power of the third power source unit, whereby defects in data may be avoided.

providing, via the computing device, via the power supply [Power Source Unit 5], a charge directly to a storage device [NAND FLASH MEMORY 1], the providing comprising facilitating a transfer of power directly between the power supply and the storage device [see Fig. 4]; and 
[0048] The display device for a vehicle in FIG. 1(A) includes a first power source unit 5 (e.g., linear regulator) that generates power for the first control unit 3 from a direct-current power line BAT that is connected to a vehicle-mounted battery (not shown) and has output (e.g., 12 [V]) of the vehicle-mounted battery. As shown in FIG. 1(A), the first power source unit 5 is also capable of generating power for, for example, the NAND flash memory 1 from the direct-current power line BAT. In the example of FIG. 1(A), the first power source unit 5 is capable of generating the power for the first control unit 3 and the power for the NAND flash memory 1 on a constant basis independently of the state of the switch KEY.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

executing, via the computing device, based on the provided charge, a refresh operation on the storage device.
[0052] After the first control unit 3 is repeatedly activated, the measured time, which corresponds to the count value of the counter, exceeds the first predetermined time. When the measured time of the first control unit 3 is the first predetermined time, the first control unit 3 may determine that the first predetermined time has elapsed. When the switch KEY is continuously off for, for example, more than two weeks, accesses to the NAND flash memory 1 have been stopped for, for example, two weeks, which may cause bit errors in the NAND flash memory 1 due to external environment such as heat. Thus, as the NAND flash memory 1 easily causes bit errors, it is preferable that errors in data are corrected every time the first predetermined time has elapsed, that is, on a regular basis.

[0066] Then, at Step ST04, the microcomputer and the eMMC (the NAND flash memory 1) are set in the standby state. Specifically, the microcomputer may control the first power source unit 5 so as to stop power supply to the memory controller of the eMMC. Furthermore, the microcomputer prepares for the timer and shifts from the operating state to the standby state. Then, at Steps ST05, ST06, the microcomputer and the eMMC get activated in a cycle shorter than the first predetermined time. Specifically, after being activated due to interruption from the timer, the microcomputer controls the first power source unit 5 so as to resume power supply to the memory controller of the eMMC.

[0067] Then, at Steps ST07, ST08, when the first predetermined time has elapsed, the microcomputer enables execution of a data-loss avoidance process. Specifically, the microcomputer causes the memory controller to execute a refresh process on the entire area of the NAND flash memory 1. Then, at Step ST09, the microcomputer may determine whether the switch KEY is changed from the OFF state to the ON state. When the switch KEY is continuously off, at Step ST10, the microcomputer may determine whether the refresh process has been finished for the entire area of the NAND flash memory 1. When the refresh process is terminated, at Step ST11, the microcomputer may reset the count value (the measured time) of the counter.

Saito does not teach determining, via the computing device, that the current charge is sufficient for performing a refresh operation of a storage device associated with the computing device. 
Tamura teaches another method directed to in-vehicle computer systems, and in particular, to perform refresh operation for memory.  Specifically, Tamura teaches analyzing, via the computing device, current power data of the power supply, the analyzing of the current power data comprising determining a current charge of the power supply and determining, via the computing device, that the current charge is sufficient for performing a refresh operation of a storage device associated with the computing device.
[0015] The controller 80 controls the start of the on-vehicle machine using the battery power source 50 and the refresh operation of the DRAM 60.

[0017] The battery consumption suppression device (10) comprises a voltage detection unit (11), a threshold change unit (12), and a control unit (13). The voltage detection unit 11 detects a current voltage value V P (hereinafter referred to as a battery voltage value) of the battery power supply 50 and a voltage drop amount V H at the time of engine start, and measures a voltage value (V P-V H) obtained by subtracting the latter from the former Since the battery power supply 50 is charged when the engine of the vehicle is operating, the correct value of the battery voltage V P cannot be detected during the operation of the engine. Therefore, the battery voltage value V P is preferably measured when the engine is not moving (before the engine is started or after the engine is stopped). On the other hand, the voltage drop amount V H is measured when the engine is actually started

[0019] The control unit 13 compares the voltage value (V P-V H) detected by the voltage detection unit 11 with a threshold value V TH set by the threshold change unit 12, and notifies
the controller 80 that the refresh operation of the DRAM 60 is stopped when the detected voltage value (V P-V H) falls below the threshold value V TH. That is, the refresh operation mode of the controller 80 is released. Conversely, when the detected voltage value (V p-v H) is equal to or higher than the threshold value V th, the controller 80 is set to the refresh operation mode.

[0022] As described above, in the threshold changing unit 12, the threshold value V th is set in a range not lower than the minimum guaranteed voltage value V min of the refresh
operation. In the control unit 13, the presence or absence of the release of the refresh operation mode is determined by comparing the value of (V P 2-V H2) in consideration of
the battery voltage value V P 2 itself and the voltage drop amount V H2 at the time of starting the engine.

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the method of Saito with the step of determining a current charge of the power supply and determining, via the computing device, that the current charge is sufficient for performing a refresh operation of a storage device associated with the computing device of Tamura.  The motivation for doing so would has been to allow the system the ability to perform refresh operation without deteriorate the charge of the secondary battery.  Thus defects in data may be avoided even when the main battery is below a threshold.
Saito/Tamura does not expressly teach the refresh operation comprises reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage device.
Parry teaches a system and method for preventing degradation of the main memory by performing refresh operations.  Specifically, Parry teaches  the refresh operation comprises reading data from a first memory cell [memory cells 122] of the storage device and writing the data to a second memory cell of the storage device [memory 100].
[0018] In accordance with one aspect of the present technology, control circuitry 106 can be configured to schedule a wear-leveling operation for future performance during an interval in which a remedial action can be performed without unduly delaying the operation or degrading a performance characteristic of the memory device 100. In this regard, some memory devices, such as memory devices configured to communicate on a DRAM bus, may experience performance penalties associated with performing remedial actions (e.g., wear-leveling, garbage collection, etc.) without coordinating such activities with the connected host device 108. Accordingly, in one embodiment of the present technology, control circuitry 106 can be configured to wait for a command from host device 108 that permits the performance of a remedial action (e.g., a refresh command, including a self-refresh command, or the like) before performing the remedial action. In another embodiment of the present technology, control circuitry 106 can be configured to send a request to host device 108 to issue a command permitting the performance of a remedial action, and to delay the performance of the remedial action until the refresh command is received in response. In yet another embodiment, however, control circuitry 106 can be configured to perform a remedial action either without requesting such a refresh command from the host device 108, or without waiting to receive the refresh command from the host device 108 (e.g., when the host device 108 takes longer than a predetermined delay to issue the refresh command in response to the request).

[0023] According to one aspect of the present technology, the control circuitry 106 can be configured to determine when the tracked value corresponding to the number of operations (e.g., refresh operations or some other operation with at least a semi-regular periodicity that is greater than that of the clock signal) that have been performed exceeds a predetermined threshold. When the control circuitry 106 determines that the predetermined threshold has been exceed, the control circuitry 106 can be configured to perform or schedule a remedial action (e.g., moving data between memory cells 122, refreshing charge on memory cells 122, inverting data states on memory cells 122, etc.) to address the potential for imprint and to reset the tracked number of operations (e.g., to 0). In one embodiment, the remedial action can be performed on all of main memory 102, although in another embodiment, the remedial action can be performed on a subset of main memory 102 (e.g., sequentially performing remedial actions on different subsets of main memory 102 each time the predetermined threshold is exceeded).

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Saito/Tamura with a step of reading data from a first memory cell of the storage device and writing the data to a second memory cell of the storage device of Parry.  The motivation for doing so would has been not only to prevent the loss of data but to prevent read disturb errors due to a large number of memory operations on a particular memory cell as discussed by Parry in Para. 0015.
Regarding claim 2, Saito teaches monitoring a time period associated with the execution of the refresh operation; determining, based on the monitoring, that the time period satisfies a threshold, the threshold corresponding to a preset amount of time since a refresh operation; and powering down the storage device.
[0066] Then, at Step ST04, the microcomputer and the eMMC (the NAND flash memory 1) are set in the standby state. Specifically, the microcomputer may control the first power source unit 5 so as to stop power supply to the memory controller of the eMMC. Furthermore, the microcomputer prepares for the timer and shifts from the operating state to the standby state. Then, at Steps ST05, ST06, the microcomputer and the eMMC get activated in a cycle shorter than the first predetermined time. Specifically, after being activated due to interruption from the timer, the microcomputer controls the first power source unit 5 so as to resume power supply to the memory controller of the eMMC.

[0067] Then, at Steps ST07, ST08, when the first predetermined time has elapsed, the microcomputer enables execution of a data-loss avoidance process. Specifically, the microcomputer causes the memory controller to execute a refresh process on the entire area of the NAND flash memory 1.

Regarding claim 3, Saito teaches conversely, at Step ST19, after the data-loss avoidance process is completed while the interrupting trigger is in the OFF state, the microcomputer resets the count value of the counter (the counter may be different from or the same as the counter in the first embodiment) at Step ST20 and, after it is reset, continuously counts up with the counter so as to determine the measured time (operating time) of the microcomputer after the data-loss avoidance process is completed. Thus, the microcomputer enables periodically repeated execution of the regular data-loss avoidance process [0077].  Therefore, Saito in view of Tamura teaches analyzing a remaining charge in the power supply after the executed refresh operation; and determining that the remaining charge is sufficient to perform another refresh operation.
Regarding claim 4, Saito teaches executing the another refresh operation [see 0077].
Regarding claim 5, Tamura the charge analysis is performed at the beginning of the refresh operation and Saito teaches perform another refresh after a predetermined period of time beginning with an end of the refresh operation [see discussed Para. in claim 1].  Therefore, Saito in view of Tamura teaches the charge analysis is performed after a predetermined period of time beginning with an end of the refresh operation.
Regarding claim 6, Tamura teaches storing the status [Para. 0041 - The control unit (e.g., the first control unit 3 in FIG. 1(A)) in the display device for a vehicle is capable of determining whether the first predetermined time (e.g., two weeks or 360 hours) has elapsed while a switch KEY is off; see also Para. 0052].  Tamura does not expressly teach storing, in non-volatile memory associated with the computing device, the status.  However, such feature would have been considered a mere design consideration which fails to patentably distinguish over the Saito.
Regarding claim 7, Saito teaches monitoring a time period beginning upon the identification of the status; and determining, based on the monitoring, that the time period satisfies a threshold, the threshold corresponding to an amount of time the computing device has not received power from the power supply [see Para. 0050-0052].
Regarding claim 8, Saito in view of Tamura teaches the current charge determination is based on the time period determination [see discussion in claim 1].
Regarding claim 9, Tamura teaches the current charge determination comprises: comparing the current charge to a charge threshold, the charge threshold corresponds to a charge that ensures that a refresh operation is capable of being performed [see Para. 0017-0022, 0027].
Regarding claim 10, Saito teaches the computing device is a vehicle [Para. 0008].
Regarding claim 11, Saito teaches the power supply is a battery associated with the vehicle [Para. 0048].
Regarding claims 12-18, they are directed to instructions to implement the method of steps as set forth in claims 1-11.  Therefore, they are rejected on the same basis as set forth hereinabove.
Regarding claims 19-20, they are directed to a computing device comprising logic to implement the method of steps as set forth in claims 1-11.  Therefore, they are rejected on the same basis as set forth hereinabove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2012/0263003 to Sakakibara et al. teach 
[0008] In another embodiment of the disclosure, a device comprises, on a single semiconductor chip, a plurality of memory circuits and a refresh control circuit configured to generate a plurality of refresh initiation signals such that one of the refresh initiation signals takes an active level while remaining one or ones of the refresh initiation signals are taking an inactive level. Each of the memory circuits comprises a memory cell array including a plurality of memory cells, at least one data terminal, a data read/write circuit performing a data read operation to read out read-data from a selected one of the memory cells and supply the read-data to the data terminal and a data write operation to receive write-data from the data terminal and write the write-data into a selected one of the memory cells, and a refresh circuit performing a data refresh operation on selected one or ones of the memory cells of the memory cell array in response to an associated one of the refresh initiation signals taking the active level.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115